Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the claims filed on September 28, 2020. Claim(s) 1-20 are currently pending and have been examined.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The Applicant’s Abstract is 204 words in length and must be corrected to be within the range of 50 to 150 words.

Claim Objections
Claim 16 objected to because of the following informality: “a first secret comprises”. Appropriate correction is required. For examining purposes, the Examiner will proceed interpreting the informality to recite “a first secret comprises”.
Claim 16 objected to because of the following informality: “the switch comprises”. Appropriate correction is required. For examining purposes, the Examiner will proceed interpreting the informality to recite “the switch comprises”.
Claim 19 objected to because of the following informality: “a first secret comprises”. Appropriate correction is required. For examining purposes, the Examiner will proceed interpreting the informality to recite “a first secret comprises”.
Claim 19 objected to because of the following informality: “the switch comprises”. Appropriate correction is required. For examining purposes, the Examiner will proceed interpreting the informality to recite “the switch comprises”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a motion enable unit configured to…”, “a hand control unit that is capable of…”, “a communication unit configured to…”, “a safety control unit configured to…” in claim 1, “the hand control unit and the motion enable unit” in claim 2, “the safety control unit is configured to…” and “the motion enable unit is configured to…” in claim 3, “the safety control unit is configured to…” and “the motion enable unit is configured to…” in claim 4, “the safety control unit is configured to…” and “the motion enable unit is configured to…” in claim 5, “the motion enable unit is configured to…” and “the safety control unit is configured to…” in claim 6, “the motion enable unit” in claim 8, “the motion enable unit is further configured…”, “the hand control unit is further configured…”, “the communication unit is further configured…”, and “the safety unit is further configured…” in claim 11, “ a motion enable unit, and a hand control unit,”, “a communication unit and a safety control unit”, “by the motion enable unit”,  “by the hand control unit”, “by the communication unit”, and “by the safety control unit” in claim 15, “by the safety control unit” and “by the motion enable unit” in claim 16, “by the safety control unit” and “by the motion enable unit” in claim 17, “by the safety control unit” and “by the motion enable unit” in claim 18, “by the motion enable unit” and “by the safety control unit” in claim 19, and “a motion enable unit, and a hand control unit”, “a communication unit and a safety control unit”, by the motion enable unit”,  “by the hand control unit”, “by the communication unit”, and “by the safety control unit” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a motion enable unit configured to…”, “a hand control unit that is capable of…”, “a communication unit configured to…”, “a safety control unit configured to…” in claim 1, “the hand control unit and the motion enable unit” in claim 2, “the safety control unit is configured to…” and “the motion enable unit is configured to…” in claim 3, “the safety control unit is configured to…” and “the motion enable unit is configured to…” in claim 4, “the safety control unit is configured to…” and “the motion enable unit is configured to…” in claim 5, “the motion enable unit is configured to…” and “the safety control unit is configured to…” in claim 6, “the motion enable unit” in claim 8, “the motion enable unit is further configured…”, “the hand control unit is further configured…”, “the communication unit is further configured…”, and “the safety unit is further configured…” in claim 11, “ a motion enable unit, and a hand control unit,”, “a communication unit and a safety control unit”, “by the motion enable unit”,  “by the hand control unit”, “by the communication unit”, and “by the safety control unit” in claim 15, “by the safety control unit” and “by the motion enable unit” in claim 16, “by the safety control unit” and “by the motion enable unit” in claim 17, “by the safety control unit” and “by the motion enable unit” in claim 18, “by the motion enable unit” and “by the safety control unit” in claim 19, and “a motion enable unit, and a hand control unit”, “a communication unit and a safety control unit”, by the motion enable unit”,  “by the hand control unit”, “by the communication unit”, and “by the safety control unit” in claim 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification in Paragraph [0034] recites, “Generally, the word ‘module,’ ‘unit’, or ‘block,’ as used herein, refers to logic embodied in hardware or firmware, or to a collection of software instructions. A module, a unit, or a block described herein may be implemented as software and/or hardware and may be stored in any type of non-transitory computer-readable medium or another storage device. In some embodiments, a software module/unit/block may be compiled and linked into an executable program. It will be appreciated that software modules can be callable from other modules/units/blocks or from themselves, and/or may be invoked in response to detected events or interrupts.” which does not disclose sufficient information to establish if “unit” encompasses hardware or software. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. Patent Pre-Grant Publication No. 2022/0191700) in view of Tran et al. (U.S. Patent Pre-Grant Publication No. 2022/0264347).
As per independent claim 1, Jung discloses a system for controlling a device, comprising: a motion enable unit configured to generate processed information by processing information using a first secret (See Paragraph [0083]: A key that may be used to generate the values of StsKey, Counter and Vupper in the first electronic device may be referred to as a first key and a key that may be used to generate the values of StsKey, Counter, and Vupper in the second electronic device may be referred to as a second key, which the Examiner is interpreting the generation of values and the first key to encompass the claimed portion.); and a hand control unit that is capable of acquiring the processed information from the motion enable device only when the switch is in a closed state and configured to transmit the processed information to the safety control device via the wireless connection (See Paragraph [0078]: The security element of the first electronic device is the independent secure storage device of the electronic device and is a secure are that only authorized applications may access, the security element may be configured to be physically isolated from other hardware configurations, which the Examiner is interpreting the security element to encompass the switch being in a closed state and as disclosed Paragraphs [0079]-[0080] the first applet and the second applet of the security element may transmit necessary information through internal communication as the second applet may perform end-to-end communication with another electronic device.), and the safety control device comprises: a communication unit configured to receive the processed information via the wireless connection (See Paragraph [0113]: The second applet may transmit information received from the second electronic device to the first applet, the second applet may transmit the message authentication code of the second electronic device to the first applet, which the Examiner is interpreting to encompass the claimed portion as the devices can utilized wireless communication (Paragraph [0033].); and a safety control unit configured to verify the closed state of the switch by processing the processed information using a second secret that matches the first secret, and enable control of the device when the closed state of the switch is verified (See Paragraphs [0052] and [0071]: The second electronic device is controllable by the first electronic device by using the digital key, and digital key technology may be applied to various electronic devices, the first electronic device interacts with the second electronic device, and the two electronic devices transmitting and receiving a scrambled timestamp sequence (STS) need to know the same value beforehand to verify the STS to perform secure ranging, each electronic device owns the StsKey as secret information and STS verification may confirm whether each of the two electronic devices, which the Examiner is interpreting the matching of the STS and verification to encompass the verifying the closed state of the switch by processing the processed information using a second secret that matches the first and the first electronic device controlling the second electronic device to encompass enable control of the device when the closed state of the switch is verified.).
While Jung teaches the system as described above, Jung may not explicitly teach a remote control device and a safety control device communicating with each other via a wireless connection, wherein the remote control device is configured to remotely control the device and comprises: a switch.
Tran teaches a system for a remote control device and a safety control device communicating with each other via a wireless connection, wherein the remote control device is configured to remotely control the device and comprises: a switch (See Paragraph [0024]: The monitoring device may include an additional switch and user interface, the user interface may be used by the user in order to trigger transmission of the comparison of the hand data with the stroke patterns data to the remote device, which the Examiner is interpreting the additional switch to encompass the switch and the communication between the user interface and the remote device to encompass a remote control device and a safety control device communicating with each other via a wireless connection, wherein the remote control device is configured to remotely control the device.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Jung to include a remote control device and a safety control device communicating with each other via a wireless connection, wherein the remote control device is configured to remotely control the device and comprises: a switch as taught by Tran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jung with Tran with the motivation of improving time efficiency (See Background of Tran).
Claims 15 and 20 mirror claim 1 only within different statutory categories, and is rejected for the same reason as claim 1. Jung encompasses “a non-transitory computer readable medium” in Paragraph [0292]: A plurality of non-transitory computer-readable recording media may be distributed over network coupled computer systems.
As per claim 2, Jung/Tran discloses the system of claim 1 as described above. Jung further teaches wherein the hand control unit and the motion enable unit are connected to each other via a wired connection (See Paragraph [0055]: The communicator may perform wired or wireless communication with another device or a network, the communicator may include a communication module supporting at least one of various wired or wireless communication methods.).
As per claim 3, Jung/Tran discloses the system of claim 1 as described above. Jung further teaches wherein the safety control unit is configured to obtain a code, to generate the processed information, the motion enable unit is configured to generate an encrypted code by encrypting the code using the first secret (See Paragraph [0138]: Generating the STS by using nonces of the electronic devices as an encryption process increases, security may be enhanced, the STS is generated by using all additional information of the two electronic devices, which the Examiner is interpreting the encryption process of the first electronic device and the electronic device information to encompass generate an encrypted code by encrypting the code using the first secret.), and to verify the closed state of the switch, the safety control unit is configured to generate a decrypted code by decrypting the encrypted code using the second secret and compare the decrypted code with the code (See Paragraph [0110]: The second electronic device may verify the message authentication code (srcCryptogram) of the first electronic device, the verification of the message authentication code (srcCryptogram) of the first electronic device may be performed by using a private key of the second electronic device and a public key of the first electronic device, the cryptographic calculation key Kc generated by using the secret key of the second electronic device and the public key of the first electronic device may be used for verification, which the Examiner is interpreting the verification of the message authentication code and the cryptogram to encompass the claimed portion as the key can be compared to authenticate.).
Claims 16 mirrors claim 3 only within a different statutory category, and is rejected for the same reason as claim 3.
As per claim 4, Jung/Tran discloses the system of claim 1 as described above. Jung further teaches wherein the safety control unit is configured to generate an encrypted code by encrypting a code using the second secret (See Paragraph [0138]: Generating the STS by using nonces of the electronic devices as an encryption process increases, security may be enhanced, the STS is generated by using all additional information of the two electronic devices, which the Examiner is interpreting the encryption process of the second electronic device and the electronic device information to encompass generate an encrypted code by encrypting the code using the second secret.), to generate the processed information, the motion enable unit is configured to generate a decrypted code by decrypting the encrypted code using the first secret (See Paragraph [0110]: The second electronic device may verify the message authentication code (srcCryptogram) of the first electronic device, the verification of the message authentication code (srcCryptogram) of the first electronic device may be performed by using a private key of the second electronic device and a public key of the first electronic device, the cryptographic calculation key Kc generated by using the secret key of the second electronic device and the public key of the first electronic device may be used for verification, which the Examiner is interpreting the verification of the message authentication code and the cryptogram to encompass the claimed portion.), and to verify the closed state of the switch, the safety control unit is configured to compare the decrypted code with the code (See Paragraph [0110]: The second electronic device may verify the message authentication code (srcCryptogram) of the first electronic device, the verification of the message authentication code (srcCryptogram) of the first electronic device may be performed by using a private key of the second electronic device and a public key of the first electronic device, the cryptographic calculation key Kc generated by using the secret key of the second electronic device and the public key of the first electronic device may be used for verification, which the Examiner is interpreting the verification of the message authentication code and the cryptogram to encompass the claimed portion as the key can be compared to authenticate.).
Claims 17 mirrors claim 4 only within a different statutory category, and is rejected for the same reason as claim 4.
As per claim 5, Jung/Tran discloses the system of claim 1 as described above. Jung further teaches wherein the safety control unit is configured to obtain a code, to generate the processed information, the motion enable unit is configured to generate a first encrypted code by encrypting the code using the first secret (See Paragraph [0138]: Generating the STS by using nonces of the electronic devices as an encryption process increases, security may be enhanced, the STS is generated by using all additional information of the two electronic devices, which the Examiner is interpreting the encryption process of the first electronic device and the electronic device information to encompass generate an encrypted code by encrypting the code.), and to verify the closed state of the switch, the safety control unit is configured to generate a second encrypted code by encrypting the code using the second secret and compare the first encrypted code with the second encrypted code (See Paragraph [0110]: The second electronic device  may verify the message authentication code (srcCryptogram) of the first electronic device, the verification of the message authentication code (srcCryptogram) of the first electronic device may be performed by using a private key of the second electronic device and a public key of the first electronic device, the cryptographic calculation key Kc generated by using the secret key of the second electronic device and the public key of the first electronic device may be used for verification, which the Examiner is interpreting the verification of the message authentication code and the cryptogram to encompass the claimed portion as the key can be compared to authenticate.).
Claims 18 mirrors claim 5 only within a different statutory category, and is rejected for the same reason as claim 5.
As per claim 6, Jung/Tran discloses the system of claim 1 as described above. Jung further teaches wherein the motion enable unit is configured to obtain a first code, to generate the processed information, the motion enable unit is configured to generate an encrypted code by encrypting the first code using the first secret (See Paragraph [0138]: Generating the STS by using nonces of the electronic devices as an encryption process increases, security may be enhanced, the STS is generated by using all additional information of the two electronic devices, which the Examiner is interpreting the encryption process of the first electronic device and the electronic device information to encompass generate an encrypted code by encrypting the code using the first code.), and to verify the closed state of the switch, the safety control unit is configured to obtain a second code, generate a decrypted code by decrypting the encrypted code using the second secret (See Paragraph [0110]: The second electronic device may verify the message authentication code (srcCryptogram) of the first electronic device, the verification of the message authentication code (srcCryptogram) of the first electronic device may be performed by using a private key of the second electronic device and a public key of the first electronic device, the cryptographic calculation key Kc generated by using the secret key of the second electronic device and the public key of the first electronic device may be used for verification, which the Examiner is interpreting the verification of the message authentication code and the cryptogram to encompass the claimed portion as the key can be compared to authenticate.), and compare the decrypted code with the second code, wherein the first code and the second code have a same value (See Paragraph [0111]: The second electronic device may computer a message authentication code of the second electronic device to determine whether the first key and the second key are the same, which the Examiner is interpreting to encompass the claimed portion.).
Claims 19 mirrors claim 6 only within a different statutory category, and is rejected for the same reason as claim 6.
As per claim 7, Jung/Tran discloses the system of claims 1 and 6 as described above. Jung further teaches wherein each of the first code and the second code has a starting value (See Paragraph [0120]: The process of generating an STS based on the first key and the second key generated in the first electronic device and the second electronic device, respectively an STS generation factor may be generated with a value, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 8, Jung/Tran discloses the system of claims 1 and 6 as described above. Jung further teaches wherein the first code is generated by the motion enable unit according to an updating scheme (The first applet of the first electronic device may generate a StsKey based on a first session key and additional information, the first session key may be used as a key value of a security algorithm and the additional information may be input as input value for corresponding security algorithm, which the Examiner is interpreting to encompass the claimed portion as the first session key is generated by using an elliptic curve key agreement algorithm (ECKA).), and the second code is generated by the safety control unit according to the updating scheme (The first applet of the first electronic device may generate a StsKey based on a first session key and additional information, the first session key may be used as a key value of a security algorithm and the additional information may be input as input value for corresponding security algorithm, which the Examiner is interpreting to encompass the claimed portion as the first session key is generated by using an elliptic curve key agreement algorithm (ECKA) and that the similar process can occur on the second electronic device.).
As per claim 9, Jung/Tran discloses the system of claims 1, 6, and 8 as described above. Jung further teaches wherein the updating scheme includes: performing code updating at each of a series of time points (See Paragraph [0063]: A scrambled timestamp sequence (STS) may be generated in two electronic devices, the first electronic device and the second electronic device may be performed in both electronic devices, which the Examiner is interpreting to encompass the claimed portion as the STS is for series time points.).
As per claim 10, Jung/Tran discloses the system of claims 1, 6, and 8-9 as described above. Jung further teaches wherein the updating is performed using, based on a starting value, a timestamp generator or a pseudo-random number generator (See Paragraph [0063]: A scrambled timestamp sequence (STS) may be generated in two electronic devices, the first electronic device and the second electronic device may be performed in both electronic devices, which the Examiner is interpreting to encompass the claimed portion as the STS uses timestamp generation.).
As per claim 11, Jung/Tran discloses the system of claim 1 as described above. Jung further teaches wherein the motion enable unit is further configured to generate updated processed information by processing updated information using the first secret (See Paragraph [0138]: Generating the STS by using nonces of the electronic devices as an encryption process increases, security may be enhanced, the STS is generated by using all additional information of the two electronic devices, which the Examiner is interpreting the encryption process to encompass the claimed portion.), the hand control unit is further configured to transmit the updated processed information to the safety control device via the wireless connection (See Paragraphs [0079]-[0080] the first applet and the second applet of the security element may transmit necessary information through internal communication as the second applet may perform end-to-end communication with another electronic device, which the Examiner is interpreting to encompass the claimed portion.), the communication unit is further configured to receive the updated processed information via the wireless connection (See Paragraph [0113]: The second applet may transmit information received from the second electronic device to the first applet, the second applet may transmit the message authentication code of the second electronic device to the first applet, which the Examiner is interpreting to encompass the claimed portion as the devices can utilized wireless communication (Paragraph [0033].); and the safety control unit is further configured to verify the closed state of the switch by processing the updated processed information using the second secret and enable control of the device when the closed state of the switch is verified (See Paragraph [0110]: The second electronic device may verify the message authentication code (srcCryptogram) of the first electronic device, the verification of the message authentication code (srcCryptogram) of the first electronic device may be performed by using a private key of the second electronic device and a public key of the first electronic device, the cryptographic calculation key Kc generated by using the secret key of the second electronic device and the public key of the first electronic device may be used for verification, which the Examiner is interpreting the verification of the message authentication code and the cryptogram to encompass the claimed portion.).
As per claim 12, Jung/Tran discloses the system of claim 1 as described above. Jung further teaches wherein the first secret and the second secret are the same (See Paragraph [0111]: The second electronic device may computer a message authentication code of the second electronic device to determine whether the first key and the second key are the same, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 13, Jung/Tran discloses the system of claim 1 as described above. Jung further teaches wherein: the first secret is a private key and the second secret is a public key; or the first secret is the public key and the second secret is the private key (See Paragraphs [0087] and [0091]: An electronic device may generate a first key based on a public key and a second key may generate a second key based on the private key.).
As per claim 14, Jung/Tran discloses the system of claim 1 as described above. Jung may not explicitly teach wherein the switch is a physical key on the motion enable unit.
Tran teaches a system wherein the switch is a physical key on the motion enable unit (See Paragraph [0024]: The monitoring device may include an additional switch and user interface, the user interface may be used by the user in order to trigger transmission of the comparison of the hand data with the stroke patterns data to the remote device, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Jung to include the switch is a physical key on the motion enable unit as taught by Tran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jung with Tran with the motivation of improving time efficiency (See Background of Tran).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gullberg et al. (U.S. Patent Pre-Grant Publication No. 2022/0247555), describes a message transmitting system, a first user device installed therein a hardware security module and a second user device are in communication with a message exchange center, the first user device generates a first public-private key pair including a first private key only stored in the hardware security module, and a first public key sent to the message exchange center, the second user device establishes a shared key, uses the shared key to encrypt a message, and transmits the encrypted message to the first user device via the message exchange center, Li et al. (U.S. Patent Pre-Grant Publication No. 2021/0359843), describes a method of securing, by a managing node, communication in a network of member nodes including a first member node, the first member node is previously in possession of a first unique share for the second key, and the managing node deletes the first member node from the subsequent phase by broadcasting the first unique share for the second key, and Zhang (“Energy-efficient Designs For Securing Embedded and Mobile Computing Systems”), describes improving security of mobile computing systems and protecting the confidentiality, integrity, and availability of the network communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626